Citation Nr: 0201251	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  99-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $7,003.00.


(The issue of entitlement to service connection for post 
traumatic stress disorder is the subject of a separate 
decision).

REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran served on active duty from April 1973 to April 
1977.

This matter comes before the Board of Veterans' Appeals from 
a December 1998 decision by the Committee on Waivers and 
Compromises (Committee) of the Baltimore, Maryland Regional 
Office (RO).


REMAND

A review of the record reflects that subsequent to 
clarification (in a February 1998 Hearing Officer's Decision) 
of a prior hearing request, the veteran submitted a statement 
on February 23, 1998, wherein he requested that he be 
accorded a personal hearing at the RO concerning his request 
for waiver of the subject overpayment.  On his VA Form 9, 
which was received in November 2000 and which refers to the 
waiver denial, the veteran indicated that he did not want a 
hearing before a member of the Board of Veterans Appeals.  
However, the record does not reflect that the veteran 
withdrew his request for a personal hearing at the RO.

Accordingly, this case is REMANDED for the following:

The RO should undertake the appropriate 
action to schedule a personal hearing for 
the veteran before the Committee on 
Waivers and Compromises.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action on the part of 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



